Exhibit 10.1(j)
TENTH AMENDMENT
OF
U.S. BANK NON-QUALIFIED RETIREMENT PLAN
     The U.S. Bank Non-Qualified Retirement Plan (the “Plan”) is amended in the
following respects:
1. SECTION 409A. Effective January 1, 2009, a new Section 1.7 shall be added to
the Plan that reads as follows:
1.7. Section 409A. The Tenth Amendment amended the Plan for section 409A of the
Code. For certain Participants whose benefit was earned and vested as of
December 31, 2004, the intent is that the benefit of these Participants be
grandfathered, including:

  (a)   Participants in pay status as of December 31, 2004;     (b)  
Participants who had a Separation from Service on or before December 31, 2004,
but whose benefit was not in pay status;     (c)   Participants in active
employment after December 31, 2004, who had a benefit that was earned and vested
under on of the Appendices A (except Participants who earned under the Firstar
Corporation Non-Qualified Retirement Plan and who earned an additional benefit
under the Plan on or after January 1, 2005); and     (d)   Participants in
active employment after December 31, 2004, who due to participation in a
predecessor to this Plan and participation in the U.S. Bancorp Cash Balance
Pension Plan, had accrued a benefit as of December 31, 2001.

With respect to Participants in Appendices B-1, B-2, B-3, B-4, B-5, B-6, and
Appendix B-11, any benefit earned and vested as of December 31, 2004 is intended
to be grandfathered. Unless an amendment specifically states that the amendment
applies to the benefits and rights of Grandfathered Participants described in
this Section 1.7 (and more fully described in Sections 2.20 and  2.21), the
amendment shall not apply to the Grandfathered Amounts for Grandfathered
Participants.
2. BENEFITS ADMINISTRATION COMMITTEE (BAC). Effective January 1, 2009, a new
Section 2.3 of the Plan shall be added (with the current Section 2.3 renumbered
and subsequent sections and cross references renumbered as appropriate) that
reads as follows:
2.3. Benefits Administration Committee and BAC — the Benefits Administration
Committee of the Company (and its successor or, if no such committee exists, the
Executive Vice President, Human Resources of the Company).

 



--------------------------------------------------------------------------------



 



3. COMPANY. Effective January 1, 2009, Section 2.5A of the Plan shall be
renumbered as Section 2.7 (with the prior Section 2.7 and subsequent sections
and cross references renumbered as appropriate).
4. DISABILITY OR DISABLED. Effective for payments to Participants based on a
determination a Participant is Disabled on and after January 1, 2009 (except
this section shall not apply to payment of Grandfathered Amounts to
Grandfathered Participants – a determination of disability for payment to such
Participants shall be governed under the provision in place prior to this
amendment), Section 2.10 (formerly Section 2.8) of the Plan shall be amended to
read as follows:
2.10. Disability or Disabled — a Participant will be considered disabled if the
Participant (i) is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or (ii) is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than
twelve (12) months, receiving income replacement benefits for a period of not
less than three (3) months under an accident and health plan covering employees
of the Participant’s employer.
5. DISABILITY COMMENCEMENT DATE. Effective for payments to Participants based on
a determination a Participant is Disabled on and after January 1, 2009 (except
this section shall not apply to payment of Grandfathered Amounts to
Grandfathered Participants – determination of the Disability Commencement Date
for payment of such amounts to such Participants shall be governed under the
provision in place prior to this amendment), Section 2.12 (formerly
Section 2.10) of the Plan shall be amended to read as follows:
2.12 Disability Commencement Date — the first day of the month following the
date the BAC determines a Participant is Disabled.
6. DOMESTIC PARTNER. Effective for payments to Participants that commence on and
after January 1, 2009 (except this section shall not apply to payment of
Grandfathered Amounts to Grandfathered Participants), a new Section 2.14 shall
be added to the Plan (with the prior Section 2.14 and subsequent sections and
cross references renumbered as appropriate) that reads as follows:
2.14 Domestic Partner — a person who has an ongoing and committed spouse-like
relationship with a Participant, but only if the Participant certifies in
writing to the Company prior to the Participant’s death that the Participant has
a Domestic Partner. The Company may establish a form or rules for such
certifications. Unless otherwise permitted by the BAC, an electronic
communication (such as e-mail) will not satisfy this writing requirement.
7. GRANDFATHERED AMOUNTS. Effective January 1, 2009, a new Section 2.21 shall be
added to the Plan (with the prior Section 2.21 and subsequent sections and cross
references renumbered as appropriate) that reads as follows:

-2-



--------------------------------------------------------------------------------



 



2.21. Grandfathered Amounts — Deferred compensation amounts for Grandfathered
Participants that were earned and vested as of December 31, 2004 (and subsequent
earnings adjustments to the extent permitted under section 409A of the Code).
With respect to excess benefits earned under Article 4, benefits earned on and
after January 1, 2002 are generally not intended to be grandfathered (except
that the benefits earned and vested for Participants in Appendices B-1, B-2,
B-3, B-4, B-5, B-6, and Appendix B-11 prior to January 1, 2005 shall be
Grandfathered Amounts, and the benefits earned and vested for Participants who
did not earn additional benefits on and after January 1, 2005).
8. GRANDFATHERED PARTICIPANTS. Effective January 1, 2009, a new Section 2.22
shall be added to the Plan (with the prior Section 2.22 and subsequent sections
and cross references renumbered as appropriate) that reads as follows:
2.22. Grandfathered Participants — Participants whose benefits are Grandfathered
Amounts include the following categories:

  (a)   Participants in pay status as of December 31, 2004;     (b)  
Participants who had a Separation from Service on or before December 31, 2004,
but whose benefit was not in pay status;     (c)   Participants in active
employment after December 31, 2004, who had a benefit that was earned and vested
under on of the Appendices A (except Participants who earned under the Firstar
Corporation Non-Qualified Retirement Plan and who earned an additional benefit
under the Plan on or after January 1, 2005); and     (d)   Participants in
active employment after December 31, 2004, who due to participation in a
predecessor to this Plan and participation in the U.S. Bancorp Cash Balance
Pension Plan, had accrued a benefit as of December 31, 2001. (Except as provided
in the final paragraph of this Section, to the extent that one of these
Participants accrues a benefit after December 31, 2001, the benefit accrued
after that date shall not be a Grandfathered Amount.)

For Participants actively employed after December 31, 2004, a Participant may be
a Grandfathered Participant with respect to a portion of the Participant’s
benefit (the Grandfathered Amount) and not a Grandfathered Participant with
respect to a portion of the participant’s benefit (the non-Grandfathered
Amount). Participants hired on and after January 1, 2005 who did not have a
benefit under the Plan are not Grandfathered Participants.
With respect to Participants in Appendices B-1, B-2, B-3, B-4, B-5, B-6, and
Appendix B-11, any benefit earned and vested as of December 31, 2004 is intended
to be grandfathered. Unless an amendment specifically states that the amendment
applies to the benefits and rights of Grandfathered Participants, the amendment
shall not apply to the Grandfathered Amounts for Grandfathered Participants.

-3-



--------------------------------------------------------------------------------



 



9. SEPARATION FROM SERVICE. Effective for payments to Participants who separate
from service on and after January 1, 2009 (except this section shall not apply
to payment of Grandfathered Amounts to Grandfathered Participants –
determination of separation from service for such Participants shall be governed
under the provision in place prior to this amendment), a new Section 2.31 shall
be added to the Plan (with the prior Section 2.31 and subsequent sections and
cross references renumbered as appropriate) that reads as follows:
2.31. Separation from Service — a Participant’s separation from service as
defined under section 409A of the Code. For purposes of a Separation from
Service, an affiliate shall mean a business entity which is not the Company but
which is part of a “controlled group” or under “common control” with the
Company, as those terms are defined in section 414(b) and (c) of the Code as
required to be aggregated with the Company under section 409A based on eighty
percent (80%) or greater control.
10. SPECIFIED EMPLOYEE. Effective for determinations of who is a specified
employee on and after January 1, 2009 (except this section shall not apply to
payment of Grandfathered Amounts to Grandfathered Participants), a new
Section 2.33 shall be added to the Plan (with the prior Section 2.33 and
subsequent sections and cross references renumbered as appropriate) that reads
as follows:
2.33. Specified Employee — a Participant who is a specified employee for
purposes of section 409A of the Code as defined in the separate document
entitled “U.S. Bank Specified Employee Determination.”
11. NORMAL FORM OF EXCESS BENEFIT — WHEN PAYABLE. Effective for payments to
Participants that commence benefits on and after January 1, 2009, Section 4.2 of
the Plan shall be amended (i) to amend the third sentence (which begins, “The
first payment...”) shall read as follows:
For payment of Grandfathered Amounts to Grandfathered Participants, the first
payment to the Participant shall be due within thirty days after the earliest
date on which the Participant could begin receiving any benefits under the
Qualified Plan on account of retirement or other termination of employment; for
non-Grandfathered Amounts paid to Participants, the first payment to the
Participant shall be due on the later of the first day of the month after
(i) the Participant’s attainment of age 62, or (ii) the Participant’s Separation
from Service.
and, (ii) to amend the seventh sentence (which begins, “Except for...”) to read
as follows:
Except for the limited purpose of determining the date when benefit payments
under this Plan normally commence for Grandfathered Participants, the rules
governing the payment of benefits under the Qualified Plan, and any elections
and optional forms of payment in effect under the Qualified Plan, shall be given
no effect under this Plan in determining the time or form in which Excess
Benefits are paid.
12. OPTIONAL PAYMENT FORMS. Effective for payments to Participants that commence
benefits on and after January 1, 2009, Section 4.3 of the Plan shall be amended
to read as follows:

-4-



--------------------------------------------------------------------------------



 



4.3. Optional Payment Forms.
     4.3.1. Non-Grandfathered Amounts. For non-Grandfathered Amounts, in lieu of
payment in the normal form described in Section 4.2 above, a Participant may
elect to receive his or her Excess Benefit in any of the following forms:

  (a)   single life annuity;     (b)   single life annuity with 5, 10, 15, or
20 year period certain;     (c)   50%, 75%, or 100% joint and survivor annuity;
    (d)   Estate Protection Survivor Annuity (as described in Section 6.1(d) of
the Qualified Plan);     (e)   Estate Protection Single Life Annuity (as
described in Section 6.1(e) of the Qualified Plan); or     (f)   single lump sum
cash payment.

Payment in any of the foregoing forms shall be in an amount that is Actuarially
Equal to the Excess Benefit payable in the applicable normal form described in
Section 4.2.
In cases where a Participant desires to change the Participant’s form of
payment, (i) if a Participant’s form of payment prior to electing one of the
optional forms of payment listed above is an annuity, (ii) the Participant
elects an annuity optional form of payment (options (a), (b), (c), (d), and (e))
on or before the date of the Participant’s Separation from Service, and
(iii) the election is actuarially equivalent applying reasonable actuarial
methods and assumptions, then the Participant’s benefit shall commence on the
same date the benefit would have been paid but for the election of the optional
form. In all other cases, if a Participant elects one of these optional payment
forms, the election (i) shall not take effect until the date that is twelve (12)
months after the date on which the Participant makes the election, (ii) shall
delay the distribution to a date that is at least five (5) years after the date
the distribution would have been made to the Participant absent the election,
and (iii) in the case of a distribution as of a specified time (but not upon a
Participant’s Separation from Service, Disability, or death), the election shall
not take effect unless the Participant makes the election at least twelve (12)
months prior to the date the distribution is to commence.
In cases where a Participant desires to change the Participant’s time when
payment commences, the Participant may pick a later date or the later of a date
or Separation from Service subject to rules established by the Committee
provided the election (i) shall not take effect until the date that is
twelve (12) months after the date on which the Participant makes the election,
(ii) shall delay the distribution to a date that is at least five (5) years
after the date the distribution would have been made to the Participant absent
the election, and (iii) in the case of a distribution as of a specified time
(but not upon a Participant’s Separation from Service, Disability, or death),
the election shall not take effect unless the Participant makes the election at
least twelve (12) months prior to the date the distribution is to commence.

-5-



--------------------------------------------------------------------------------



 



The Committee may impose limits on the number of elections a Participant may
make with respect to changing the form and time of payment. An election form
that does not satisfy the advance filing requirements shall be void and shall be
disregarded. In all cases an election form shall not be considered filed until
the completed form is actually received by the Committee or its designated
agent.
     4.3.2. Grandfathered Amounts. For Grandfathered Amounts, in lieu of payment
in the normal form described in Section 4.2 above, a Participant may elect to
receive his or her Excess Benefit in any of the following forms:

  (a)   single life annuity;     (b)   single life annuity with 5, 10, 15, or
20 year period certain;     (c)   50%, 75%, or 100% joint and survivor annuity;
    (d)   Estate Protection Survivor Annuity (as described in Section 6.1(d) of
the Qualified Plan as of December 31, 2004); or     (e)   Estate Protection
Single Life Annuity (as described in Section 6.1(e) of the Qualified Plan as of
December 31, 2004).

Payment in any of the foregoing forms shall be in an amount that is Actuarially
Equal to the Excess Benefit payable in the applicable normal form described in
Section 4.2.
In addition to the foregoing forms, a Participant may also elect to receive his
or her Excess Benefit in the form of a single lump sum cash payment; provided,
however, that the single lump sum cash payment option shall not be available for
distributions to any Participant whose termination of employment occurs prior to
2003 and whose Qualified Plan benefit prior to 2002 did not offer the option to
receive payment of the entire Qualified Plan benefit in a single lump sum cash
payment without regard to the amount payable. Payment in the form of a single
lump sum cash payment shall be in an amount that is Actuarially Equal to the
Excess Benefit payable in the applicable normal form described in Section 4.2;
provided, however, that such Excess Benefit shall be calculated using the
benefits that would have been payable to the Participant commencing on the
Participant’s Normal Retirement Date (or at the time of the Participant’s actual
termination of employment, if later), rather than using the benefits that would
have been payable to the Participant commencing on the date as of which Excess
Benefits are to commence under this Plan.
An election of an optional payment form permitted under this Section 4.3 must be
made by the Participant in writing on an election form approved by the Committee
and filed with the Committee or its designated agent for this purpose not less
than twelve (12) full months prior to the Participant’s termination of
employment. A Participant may change his or her election at any time by filing
another election form; provided, however, that any election form that does not
satisfy the advance filing requirements of the preceding sentence shall be void
and shall be disregarded. An election form shall not be considered filed until
the completed form is actually received by the Committee or its designated
agent.

-6-



--------------------------------------------------------------------------------



 



If a Participant was married at the time that the last optional payment election
form was filed by such Participant at least twelve (12) full months prior to the
Participant’s termination of employment and either (a) the Participant is
married to a different spouse on the date the Participant’s benefit commences,
or (b) if the spouse was named as a joint annuitant on such last optional
payment election form and the spouse dies before the date the Participant’s
benefit commences, then (in either case) the Participant’s optional payment
election shall be void and have no effect, and the Participant’s benefit shall
be paid in the applicable normal form described in Section 4.2.
If a Participant elects an optional payment election form that requires the
designation of a joint annuitant and such joint annuitant dies prior to the date
the Participant’s benefit commences, the Participant’s optional payment election
shall be void and the Participant’s benefit shall be paid in the applicable
normal form described in Section 4.2.
Payment in any optional form pursuant to this Section 4.3 shall commence at the
same time as the Participant’s benefit would have commenced if it had been paid
in the normal form of payment unless the Participant specifies a later date in
his or her last effective optional payment election form.
13. DOMESTIC PARTNER. Effective for payments made to Participants on and after
January 1, 2009 (except this section shall not apply to payment of Grandfathered
Amounts to Grandfathered Participants), a new Section 4.4 shall be added to the
Plan (with the prior Section 4.4 and subsequent sections and cross references
renumbered as appropriate) that reads as follows:
4.4. Domestic Partner Annuity Rules.
     4.4.1. Domestic Partner. In addition to the preceding rules, the survivor
benefit payable under Section 4.3(c) (50%, 75%, or 100% joint and survivor
annuity) to the Participant’s Domestic Partner shall consist of the monthly
survivor annuity described in Section 4.4.2 below and a single lump sum payment
equal to the excess of the Actuarially Equal present value of the portion of the
Participant’s Excess Benefit at the time of the Participant’s death that the
Domestic Partner was designated to receive over the Actuarially Equal present
value at the time of the Participant’s death of the monthly survivor annuity
described in Section 4.4.2, all determined in accordance with Appendix C of the
Qualified Plan; provided, however, that if the portion of the Participant’s
Excess Benefit at the time of the Participant’s death that is payable to the
Participant’s Domestic Partner is less than the value of the monthly survivor
annuity described in Section 4.4.2 below, then the Domestic Partner shall be
paid only a pro rata portion of such monthly survivor annuity and no lump sum
payment.
     The first payment of a Domestic Partner’s monthly survivor annuity
described in Section 4.4.2 below shall be due on the later of the first day of
the month after (i) the Participant’s attainment of age 62, or (ii) the
Participant’s Separation from Service. The last payment of this survivor annuity
shall be due to the Domestic Partner on the first day of the calendar month in
which the Domestic Partner dies. No election, rescission or other action taken
by the Participant shall be effective to modify the survivor annuity
hereinbefore described.

-7-



--------------------------------------------------------------------------------



 



     4.4.2. Domestic Partner’s Annuity. The amount of monthly survivor annuity
payable to the Participant’s Domestic Partner shall be:

  (a)   if the Participant dies before the Participant’s termination of
employment, the amount which the Domestic Partner would have received if the
Participant:

  (i)   had a termination of employment on the date of the Participant’s death
(for reasons other than the Participant’s death),     (ii)   had lived and
elected to commence receipt of the Participant’s normal form of benefit in a 50%
joint and survivor annuity form on the date the Domestic Partner elects to
commence the monthly survivor annuity,     (iii)   had lived until the annuity
starting date, and     (iv)   had died immediately after payments commenced, or

  (b)   if the Participant dies after the Participant’s termination of
employment, the amount which the Domestic Partner would have received if the
Participant:

  (i)   had lived and elected to commence receipt of the Participant’s normal
form of benefit in a 50% joint and survivor annuity form on the date the
Domestic Partner elects to commence the monthly survivor annuity,     (ii)   had
lived until the annuity starting date, and     (iii)   had died immediately
after payments commenced.

14. SMALL AMOUNTS. Effective for payments made to Participants on and after
January 1, 2009 (except this section shall not apply to payment of Grandfathered
Amounts to Grandfathered Participants — payment of small amounts to such
Participants shall be governed under the provision in place prior to this
amendment), Section 4.5 (formerly Section 4.4) shall be amended to read as
follows:
4.5. Small Amounts. Notwithstanding any other provision of this Article IV, if
on the date of a Participant’s Separation from Service the Actuarially Equal
single lump value of a Participant’s Excess Benefit and benefits under all of
the Company’s nonaccount balance deferred compensation plans (within the meaning
of section 409A of the Code and applicable guidance thereunder) is not greater
than the applicable dollar limit under section 402(g)(1)(B) of the Code (as
adjusted from time to time), the Participant’s Excess Benefit and benefits under
all of the Company’s nonaccount balance deferred compensation plans (within the
meaning of section 409A of the Code) may be paid in a single lump sum payment as
soon as administratively feasible after the Participant’s Separation from
Service.

-8-



--------------------------------------------------------------------------------



 



15. ACCELERATED DISTRIBUTIONS. Effective January 1, 2005, Section 4.6 (formerly
Section 4.5) of the Plan shall be amended to add the following introductory
sentence immediately after the words Accelerated Distributions: “The provisions
in Sections 4.5(a) and 4.5(b) below shall apply only with respect to
Grandfathered Amounts of Grandfathered Participants.”
16. ACCELERATED DISTRIBUTIONS. Effective January 1, 2009, Section 4.6(b)
(formerly Section 4.5(b)) of the Plan shall be amended to change the phrase
“Section 4.5” to “Section 4.6(a)”.
17. DELAY FOR SPECIFIED EMPLOYEES. Effective for payments made to Participants
on and after January 1, 2009 (except this section shall not apply to payment of
Grandfathered Amounts to Grandfathered Participants), a new Section 4.8 shall be
added to the Plan that reads as follows:
4.8. Delay for Specified Employees. If a Participant is a Specified Employee as
of the date of the Participant’s Separation from Service and the Participant is
due an Excess Benefit based on the Participant’s Separation from Service,
payment shall commence the last day of the month following the date that is
six (6) months after the date of the Participant’s Separation from Service (or,
if earlier, the date of the Participant’s death). The delay shall not change the
calculation of the amount of the payments to be made to the Participant; the
amount shall be calculated as if the Participant had commenced without the
delay. Payments that would have been made during the six (6)-month delay period
shall all be paid to the Participant on the last day of the month following the
date that is six (6) months after the date of the Participant’s Separation from
Service (along with the regular payment that is to be paid on that date). The
Participant shall receive interest on the delayed payments that is equal to the
rate of interest used to calculate a lump sum benefit under the Plan at the time
the delayed payment is made.
18. OTHER BENEFITS. Effective for payments made to Participants on and after
January 1, 2009, a new Section 5.7 of the Plan shall be added that reads as
follows:
5.7. Grandfathered Amounts and Participants. The benefits under this Article V
for Participants who had terminated employment on or before December 31, 2004
and whose benefit was earned and vested as of December 31, 2004 shall be
Grandfathered Amounts. As provided in Section 1.7, unless an amendment
specifically states that the amendment applies to the benefits and rights of
these Grandfathered Participants and Grandfathered Amounts, the amendment shall
not apply to these Grandfathered Participants and Grandfathered Amounts.
19. NORMAL FORM OF SUPPLEMENTAL BENEFIT. Effective for payments to Participants
that commence benefits on and after January 1, 2009, Section 6.2 of the Plan
shall be amended to read as follows:
6.2. Normal Form of Benefit.
     6.2.1. Non-Grandfathered Amounts. For non-Grandfathered Amounts, the first
payment to the Participant shall be due on the later of the first day of the
month after (i) the Participant’s attainment of Normal Retirement Age (the
Unreduced Retirement Age) specified in the applicable Appendix B, or (ii) the
Participant’s Separation from Service. The form of

-9-



--------------------------------------------------------------------------------



 



payment shall be the normal form of payment specified in the applicable
Appendix B (unless an optional form of payment is elected), in an amount
calculated as follows:

  (a)   First, the formula specified in the applicable Appendix B shall be
applied to the Participant’s Final Average Monthly Earnings and Credited
Service, subject to any special terms, conditions, or modifications (other than
the reductions referred to in (b) below) specified in the applicable Appendix B.
    (b)   Second, the amount determined in (a) above shall be reduced by all of
the following (each of which shall be considered an “offsetting benefit”):
(i) any benefits paid or payable to the Participant from the Qualified Plan,
(ii) any Excess Benefits paid or payable to the Participant from this Plan,
(iii) any other retirement benefits (qualified or not) paid or payable by the
Employer (or any related employer) to the Participant, and (iv) if so specified
in the applicable Appendix B, any benefits paid or payable to the Participant
under a plan of, or pursuant to an agreement with, a prior employer of the
Participant. If payment of an offsetting benefit has not commenced on or before
the date as of which the Participant’s Supplemental Benefit commences, the
reduction attributable to such offsetting benefit shall be Actuarially Equal to
the offsetting benefit payable (but not actually commenced) on the date the
Participant’s Supplemental Benefit commences or, if the offsetting benefit could
not by its terms actually be commenced until a later date, the offsetting
benefit payable on the earliest permitted commencement date. If payment of an
offsetting benefit has commenced on or before the date as of which the
Supplemental Benefit commences, the reduction attributable to such offsetting
benefit shall be Actuarially Equal to the offsetting benefit that actually
commenced.         The excess, if any, of (a) over (b) shall be the
Participant’s Supplemental Benefit.         If a Participant fails to provide
the Plan Administrator with documentation as to benefits payable under the plan
of a prior employer of the Participant as the Plan Administrator reasonably
determines is necessary to calculate any applicable offset based on such
benefits before the commencement of the Participant’s benefit, the Plan
Administrator has the discretion to reduce the Participant’s Supplemental
Benefit, including reducing the Participant’s Supplemental Benefit to no benefit
($0). The Plan Administrator may use whatever assumptions or methods it deems
reasonable to determine the appropriate prior employer benefit or other benefit
that is to be offset against the benefits provided by this Plan and to convert
that offsetting benefit to a comparable form when calculating a Participant’s
Supplemental Benefit.

-10-



--------------------------------------------------------------------------------



 



If the applicable Appendix B lists and “Earliest Payout Date,” the earliest
payout Date shall be disregarded and have no meaning.
     6.2.2. Grandfathered Amounts — Normal Retirement. A Participant who is
entitled to a Supplemental Benefit that is a Grandfathered Amount whose
employment terminates on or after his or her Normal Retirement Date shall be
entitled to a benefit commencing at the Participant’s Normal Retirement Date
(or, if later, upon the Participant’s termination of employment) in the normal
form of payment specified in the applicable Appendix B, in an amount calculated
as follows:

  (a)   First, the formula specified in the applicable Appendix B shall be
applied to the Participant’s Final Average Monthly Earnings and Credited
Service, subject to any special terms, conditions, or modifications (other than
the reductions referred to in (b) below) specified in the applicable Appendix B.
    (b)   Second, the amount determined in (a) above shall be reduced by all of
the following (each of which shall be considered an “offsetting benefit”):
(i) any benefits paid or payable to the Participant from the Qualified Plan,
(ii) any Excess Benefits paid or payable to the Participant from this Plan,
(iii) any other retirement benefits (qualified or not) paid or payable by the
Employer (or any related employer) to the Participant, and (iv) if so specified
in the applicable Appendix B, any benefits paid or payable to the Participant
under a plan of, or pursuant to an agreement with, a prior employer of the
Participant. If payment of an offsetting benefit has not commenced on or before
the date as of which the Participant’s Supplemental Benefit commences, the
reduction attributable to such offsetting benefit shall be Actuarially Equal to
the offsetting benefit payable (but not actually commenced) on the date the
Participant’s Supplemental Benefit commences or, if the offsetting benefit could
not by its terms actually be commenced until a later date, the offsetting
benefit payable on the earliest permitted commencement date. If payment of an
offsetting benefit has commenced on or before the date as of which the
Supplemental Benefit commences, the reduction attributable to such offsetting
benefit shall be Actuarially Equal to the offsetting benefit that actually
commenced.         The excess, if any, of (a) over (b) shall be the
Participant’s Supplemental Benefit at or after Normal Retirement (or at
termination of employment, if later).

     6.2.3. Grandfathered Amounts — Early Retirement. A Participant who is
entitled to a Supplemental Benefit that is a Grandfathered Amount whose
employment terminates on or after his or her Early Retirement Date and before
his or her Normal Retirement Date shall be entitled to a benefit commencing as
soon as administratively feasible after the Participant’s termination of
employment in the normal form of payment specified in the applicable Appendix B,
in an amount calculated as follows:

-11-



--------------------------------------------------------------------------------



 



  (a)   First, the amount determined in Section 6.1(a) is calculated based on
the formula and reductions (including reductions for early commencement)
specified in the applicable Appendix B.     (b)   Second, the amount determined
in (a) above shall be reduced by all of the following (each of which shall be
considered an “offsetting benefit”): (i) any benefits paid or payable to the
Participant from the Qualified Plan, (ii) any Excess Benefits paid or payable
from this Plan to the Participant, (iii) any other retirement benefits
(qualified or not) paid or payable by the Employer (or any related employer) to
the Participant, and (iv) if so specified in Appendix B, any benefits paid or
payable under a plan of a prior employer of the Participant. If payment of an
offsetting benefit has not commenced on or before the date as of which the
Participant’s Supplemental Benefit commences, the reduction attributable to such
offsetting benefit shall be Actuarially Equal to the offsetting benefit payable
(but not actually commenced) on the date the Participant’s Supplemental Benefit
commences or, if the offsetting benefit could not by its terms actually be
commenced until a later date, the offsetting benefit payable on the earliest
permitted commencement date. If payment of an offsetting benefit has commenced
on or before the date as of which the Supplemental Benefit commences, the
reduction attributable to such offsetting benefit shall be Actuarially Equal to
the offsetting benefit that actually commenced.         The excess, if any, of
(a) over (b) shall be the Participant’s Supplemental Benefit at Early
Retirement.

     6.2.4. Grandfathered Amounts — Vested Termination Benefits. A Participant
who is entitled to a Supplemental Benefit that is a Grandfathered Amount whose
employment terminates before his or her Early Retirement Date shall be entitled
to a benefit, commencing as soon as administratively feasible after the
Participant’s termination of employment, in the normal form of payment specified
in the applicable Appendix B, in an amount calculated as follows:

  (a)   First, the amount determined in Section 6.1(a) is calculated based on
the formula and reductions (including reductions for early commencement and
reductions attributable to vesting restrictions) specified in the applicable
Appendix B.     (b)   Second, the amount determined in (a) above shall be
reduced by all of the following (each of which shall be considered an
“offsetting benefit”): (i) any benefits paid or payable to the Participant from
the Qualified Plan, (ii) any Excess Benefits paid or payable from this Plan to
the Participant, (iii) any other retirement benefits (qualified or not) paid or
payable by the Employer (or any related employer) to the Participant, and
(iv) if so specified in Appendix A, any benefits paid or payable under a plan of
a prior employer of the Participant. If payment of an offsetting benefit has not
commenced on or before the date as of which the Supplemental

-12-



--------------------------------------------------------------------------------



 



      Benefit commences, the reduction attributable to such offsetting benefit
shall be Actuarially Equal to the offsetting benefit payable (but not actually
commenced) on the date the Participant’s Supplemental Benefit commences or, if
the offsetting benefit could not by its terms actually be commenced until a
later date, the offsetting benefit payable on the earliest permitted
commencement date. If payment of an offsetting benefit has commenced on or
before the date as of which the Supplemental Benefit commences, the reduction
attributable to such offsetting benefit shall be Actuarially Equal to the
offsetting benefit that actually commenced.         The excess, if any, of
(a) over (b) shall be the Participant’s Supplemental Benefit at Vested
Termination.

     6.2.5. Grandfathered Amounts — Documentation and Assumptions.
Notwithstanding anything in this Article VI to the contrary, with respect to
Grandfathered Amounts:

  (a)   No Supplemental Benefits shall be due to a Participant until after the
Participant has provided the Plan Administrator with such documentation of any
benefits payable under the plan of a prior employer of the Participant as the
Plan Administrator reasonably determines is necessary to calculate any
applicable offset based on such benefits.     (b)   The Plan Administrator may
use whatever assumptions or methods it deems reasonable to determine the
appropriate prior employer benefit or other benefit that is to be offset against
the benefits provided by this Plan and to convert that offsetting benefit to a
comparable form when calculating a Participant’s Supplemental Benefit.     (c)  
A Participant who is Disabled and who is entitled to receive a Disability
Benefit as provided in Article VII shall not be treated for purposes of this
Article VI as having terminated his or her employment prior to the date on which
such Disability Benefit ceases. If a Participant’s Disability Benefit ceases due
to the Participant’s death or attainment of his or her Normal Retirement Date,
the Participant shall be treated as having terminated employment on the date the
Disability Benefit ends. If the Participant’s Disability Benefit ceases because
the Participant ceased to be Disabled, the Participant shall be treated as
terminated on the date the Disability Benefit ends only if the Participant fails
to return immediately to active employment.     (d)   As applied to any
particular Participant, the terms and conditions of this Article VI, including
the foregoing subsections of this Section 6.2.5, shall be subject to any
modifications or limitations set forth in the Appendix B for that Participant.

-13-



--------------------------------------------------------------------------------



 



20. OPTIONAL PAYMENT FORMS. Effective for payments to Participants that commence
benefits on and after January 1, 2009, a new Section 6.3 (former Section 6.6,
moving up due to the consolidation of Sections 6.2, 6.3, 6.4, and 6.5) of the
Plan shall be amended to read as follows:
6.3. Optional Payment Forms.
     6.3.1. Non-Grandfathered Amounts. For non-Grandfathered Amounts, in lieu of
payment in the normal form described in Section 6.2 above, a Participant may
elect to receive his or her Supplemental Benefit in any of the following forms:

  (a)   single life annuity;     (b)   single life annuity with 5, 10, 15, or
20 year period certain;     (c)   50%, 75%, or 100% joint and survivor annuity;
    (d)   Estate Protection Survivor Annuity (as described in Section 6.1(d) of
the Qualified Plan);     (e)   Estate Protection Single Life Annuity (as
described in Section 6.1(e) of the Qualified Plan); or     (f)   annual
installment payments paid over a period of three (3) years.         Payment in
any of the foregoing forms shall be in an amount that is Actuarially Equal to
the Supplemental Benefit payable in the applicable normal form described in
Section 6.2.         In cases where a Participant desires to change the
Participant’s form of payment, (i) if a Participant’s form of payment prior to
electing one of the optional forms of payment listed above is an annuity,
(ii) the Participant elects an annuity optional form of payment (options (a),
(b), (c), (d), and (e)) on or before the date of the Participant’s Separation
from Service, and (iii) the election is actuarially equivalent applying
reasonable actuarial methods and assumptions, then the Participant’s benefit
shall commence on the same date the benefit would have been paid but for the
election of the optional form. In all other cases, if a Participant elects one
of these optional payment forms, the election (i) shall not take effect until
the date that is twelve (12) months after the date on which the Participant
makes the election, (ii) shall delay the distribution to a date that is at least
five (5) years after the date the distribution would have been made to the
Participant absent the election, and (iii) in the case of a distribution as of a
specified time (but not upon a Participant’s Separation from Service,
Disability, or death), the election shall not take effect unless the Participant
makes the election at least twelve (12) months prior to the date the
distribution is to commence.

-14-



--------------------------------------------------------------------------------



 



      In cases where a Participant desires to change the Participant’s time when
payment commences, the Participant may pick a later date or the later of a date
or Separation from Service subject to rules established by the Committee
provided the election (i) shall not take effect until the date that is
twelve (12) months after the date on which the Participant makes the election,
(ii) shall delay the distribution to a date that is at least five (5) years
after the date the distribution would have been made to the Participant absent
the election, and (iii) in the case of a distribution as of a specified time
(but not upon a Participant’s Separation from Service, Disability, or death),
the election shall not take effect unless the Participant makes the election at
least twelve (12) months prior to the date the distribution is to commence.    
    The Committee may impose limits on the number of elections a Participant may
make with respect to changing the form and time of payment. An election form
that does not satisfy the advance filing requirements shall be void and shall be
disregarded. In all cases an election form shall not be considered filed until
the completed form is actually received by the Committee or its designated
agent.

     6.3.2. Grandfathered Amounts. For Grandfathered Amounts, in lieu of payment
in the normal form described in the applicable Appendix B, a Participant may
elect to receive his or her Supplemental Benefit in any of the optional forms of
payment described in Section 4.3 of this Plan (subject to any limitations on
their availability set forth therein), by making an election in writing on an
election form approved by the Committee and filed with the Committee or its
designated agent for this purpose not less than twelve (12) full months prior to
the Participant’s termination of employment. A Participant may change his or her
election at any time by filing another election form; provided, however, that
any election form that does not satisfy the advance filing requirements of the
preceding sentence shall be void and shall be disregarded. An election form
shall not be considered filed until the completed form is actually received by
the Committee or its designated agent.
If a Participant was married at the time that the last optional payment election
form was filed by such Participant at least twelve (12) full months prior to the
Participant’s termination of employment and either (a) the Participant is
married to a different spouse on the date the Participant’s benefit commences,
or (b) if the spouse was named as a joint annuitant on such last optional
payment election form and the spouse dies before the date the Participant’s
benefit commences, then (in either case) the Participant’s optional payment
election shall be void and have no effect, and the Participant’s benefit shall
be paid in the normal form described in the applicable Appendix B.
If a Participant elects an optional payment election form that requires the
designation of a joint annuitant and such joint annuitant dies prior to the date
the Participant’s benefit commences, the Participant’s optional payment election
shall be void and the Participant’s benefit shall be paid in the normal form
described in the applicable Appendix B.

-15-



--------------------------------------------------------------------------------



 



Payment in any available optional form other than a single lump sum cash payment
shall be in an amount that is Actuarially Equal to the Supplemental Benefit
payable in the normal form of payment specified in the applicable Appendix B.
Payment in the form of a single lump sum cash payment shall be in an amount that
is Actuarially Equal to the Supplemental Benefit payable in the normal form of
payment specified in the applicable Appendix B; provided, however, that if the
Participant’s Supplemental Benefit was subject to an early retirement reduction,
such reduced Supplemental Benefit shall be converted to a benefit as of the
earliest time the Participant could have received an unreduced benefit by
dividing the reduced Supplemental Benefit by the early reduction factor
specified in the applicable Appendix B, and the Participant’s single lump sum
shall be calculated based on that converted amount.
Payment in any optional form timely elected pursuant to this Section 6.6 shall
commence at the same time as the Participant’s benefit would have commenced if
it had been paid in the normal form of payment unless the Participant specifies
a later date in his or her last effective optional payment election form.
Election of an optional form of payment with respect to a Participant’s
Supplemental Benefit shall not affect payment of the Participant’s Excess
Benefit, and election of an optional form of payment with respect to a
Participant’s Excess Benefit shall not affect payment of the Participant’s
Supplemental Benefit, unless the Participant’s last effective optional payment
election form expressly provides that it applies to both benefits.
21. DOMESTIC PARTNER. Effective for payments made to Participants on and after
January 1, 2009 (except for payment of Grandfathered Amounts to Grandfathered
Participants, to which the domestic partner change shall not apply), a new
Section 6.4 of the Plan shall be added to the Plan that reads as follows:
6.4. Domestic Partner Annuity Rules.
     6.4.1. Domestic Partner. In addition to the preceding rules, the survivor
benefit payable under Section 4.3(c) (50%, 75%, or 100% joint and survivor
annuity) to the Participant’s Domestic Partner shall consist of the monthly
survivor annuity described in Section 6.4.2 below and a single lump sum payment
equal to the excess of the Actuarially Equal present value of the portion of the
Participant’s Supplemental Benefit at the time of the Participant’s death that
the Domestic Partner was designated to receive over the Actuarially Equal
present value at the time of the Participant’s death of the monthly survivor
annuity described in Section 6.4.2, all determined in accordance with Appendix C
of the Qualified Plan; provided, however, that if the portion of the
Participant’s Supplemental Benefit at the time of the Participant’s death that
is payable to the Participant’s Domestic Partner is less than the value of the
monthly survivor annuity described in Section 6.4.2 below, then the Domestic
Partner shall be paid only a pro rata portion of such monthly survivor annuity
and no lump sum payment.
     The first payment of a Domestic Partner’s monthly survivor annuity
described in Section 6.4.2 below shall be due on the later of the first day of
the month after (i) the Participant’s attainment of age 62, or (ii) the
Participant’s Separation from Service. The last payment of this survivor annuity
shall be due to the Domestic Partner on the first day of the

-16-



--------------------------------------------------------------------------------



 



calendar month in which the Domestic Partner dies. No election, rescission, or
other action taken by the Participant shall be effective to modify the survivor
annuity hereinbefore described.
     6.4.2. Domestic Partner’s Annuity. The amount of monthly survivor annuity
payable to the Participant’s Domestic Partner shall be:

  (a)   if the Participant dies before the Participant’s termination of
employment, the amount which the Domestic Partner would have received if the
Participant:

  (i)   had a termination of employment on the date of the Participant’s death
(for reasons other than the Participant’s death),     (ii)   had lived and
elected to commence receipt of the Participant’s normal form of benefit in a 50%
joint and survivor annuity form on the date the Domestic Partner elects to
commence the monthly survivor annuity,     (iii)   had lived until the annuity
starting date, and     (iv)   had died immediately after payments commenced, or

  (b)   if the Participant dies after the Participant’s termination of
employment, the amount which the Domestic Partner would have received if the
Participant:

  (i)   had lived and elected to commence receipt of the Participant’s normal
form of benefit in a 50% joint and survivor annuity form on the date the
Domestic Partner elects to commence the monthly survivor annuity,     (ii)   had
lived until the annuity starting date, and     (iii)   had died immediately
after payments commenced.

22. DELAY FOR SPECIFIED EMPLOYEES. Effective for payments made to Participants
on and after January 1, 2009 (except this section shall not apply to payment of
Grandfathered Amounts to Grandfathered Participants), a new Section 6.5 shall be
added to the Plan that reads as follows:
6.5. Delay for Specified Employees. If a Participant is a Specified Employee as
of the date of the Participant’s Separation from Service and the Participant is
due an Supplemental Benefit based on the Participant’s Separation from Service,
payment shall commence the last day of the month following the date that is
six (6) months after the date of the Participant’s Separation from Service (or,
if earlier, the date of the Participant’s death). The delay shall not change the
calculation of the amount of the payments to be made to the Participant; the
amount shall be calculated as if the Participant had commenced without the
delay. Payments that would have been made during the six (6)-month delay period
shall all be paid to the Participant on the last

-17-



--------------------------------------------------------------------------------



 



day of the month following the date that is six (6) months after the date of the
Participant’s Separation from Service (along with the regular payment that is to
be paid on that date). The Participant shall receive interest on the delayed
payments that is equal to the rate of interest used to calculate a lump sum
benefit under the Plan at the time the delayed payment is made.
23. DEATH BEFORE BENEFIT COMMENCEMENT. Effective for payments made to
Participants on and after January 1, 2009, Section 8.1 shall be amended (i) to
renumber paragraph (a) as subsection 8.1.1, (ii) to renumber paragraph (b) as
subsection 8.1.2, (iii) to add subsection 8.1.3 that reads as follows:
     8.1.3. Non-Grandfathered Amounts. For non-Grandfathered Amounts, any
survivor benefit payable under subsections 8.1.1 or 8.1.2 of this Section 8.1 to
a Beneficiary shall be paid in the form of a single lump sum cash payment equal
to that portion of the Actuarially Equal present value of the applicable benefit
(Supplemental Benefit or Excess Benefit) at the time of the Participant’s death
that the Beneficiary was designated to receive. The benefit payment will
commence as of the first day of the month following the date that is four
(4) months after the date of the Participant’s death.
and, (iv) to renumber and reorganize existing paragraphs (c) and (d) under a new
subsection 8.1.4 as follows:
     8.1.4. Grandfathered Amounts.

  (a)   Grandfathered Amounts — Form of Benefit — When Payable. For
Grandfathered Amounts, any survivor benefit payable under subsections 8.1.1 or
8.1.2 of this Section 8.1 to a Beneficiary other than the Participant’s
surviving spouse shall be paid in the form of a single lump sum payment equal to
that portion of the Actuarially Equal present value of the applicable benefit
(Supplemental Benefit or Excess Benefit) at the time of the Participant’s death
that the Beneficiary was designated to receive.         Any survivor benefit
payable under subsections 8.1.1 or 8.1.2 of Section 8.1 to the Participant’s
surviving spouse shall consist of the monthly survivor annuity described in
subsection (b) of this Section 8.1.4 and a single lump sum payment equal to the
excess of the Actuarially Equal present value of the portion of the survivor
benefit at the time of the Participant’s death that the surviving spouse was
designated to receive over the Actuarially Equal present value at the time of
the Participant’s death of the monthly survivor annuity described in
subsection (b) of this Section 8.1.1; provided, however, that if the portion of
the survivor benefit at the time of the Participant’s death that is payable to
the Participant’s surviving spouse is less than the value of the monthly
survivor annuity described in subsection (b) below, then the surviving spouse
shall be paid only a pro rata portion of such monthly survivor annuity and no
lump sum payment.

-18-



--------------------------------------------------------------------------------



 



      Any lump sum payment due to a Beneficiary shall be paid as soon as
administratively feasible after the Employer is provided evidence of the
Participant’s death. The first payment of a surviving spouse’s monthly survivor
annuity described in subsection (b) below shall be due after the death of the
Participant on the first day of the calendar month after the calendar month in
which the Participant died or, if later, the first day of the calendar month in
which the Participant’s “Earliest Commencement Date” (as defined in the
Qualified Plan) would have occurred. The last payment of this survivor annuity
shall be due to the surviving spouse on the first day of the calendar month in
which the surviving spouse dies. No election, rescission, or other action taken
by the Participant under Section 4.3.2 (optional forms for grandfathered Excess
Benefits) or Section 6.3.2 (optional forms for grandfathered Supplemental
Benefits) shall be effective to modify the survivor annuity hereinbefore
described. No other death benefit shall be payable with respect to a Participant
who dies under these circumstances.     (b)   Grandfathered Amounts — Spouse’s
Annuity. For Grandfathered Amounts, the amount of any survivor benefit payable
under subsections 8.1.1 or 8.1.2 of this Section 8.1 that is payable in the form
of a monthly survivor annuity to the Participant’s spouse shall be:

  (i)   if the Participant dies before the Participant’s termination of
employment, the amount which the surviving spouse would have received if the
Participant had a termination of employment on the date of the Participant’s
death for reasons other than the Participant’s death and had lived to and had
elected to commence receipt of the applicable benefit (Supplemental Benefit or
Excess Benefit) on the date as of which the surviving spouse’s monthly survivor
annuity is to commence and had elected to receive the applicable benefit in the
form of a 50% joint and survivor annuity form and had immediately died, or    
(ii)   if the Participant dies after the Participant’s termination of
employment, the amount which the surviving spouse would have received if the
Participant had lived to and had elected to commence receipt of the applicable
benefit (Supplemental Benefit or Excess Benefit) on the date as of which the
surviving spouse’s monthly survivor annuity is to commence and had elected to
receive the applicable benefit in the 50% joint and survivor annuity form and
had immediately died.

24. AMENDMENT. Effective as of July 1, 2008, Section 11.1 of the Plan shall be
amended to reads as follows:
11.1. Amendment. The Company, by action of its Board of Directors or the
Compensation Committee of the Board of Directors, reserves the right at any time
and from time to time,

-19-



--------------------------------------------------------------------------------



 



whether prospectively, retroactively, or both, to terminate, modify or amend, in
whole or in part, any or all provisions of the Plan, without notice to any
person affected by this Plan. This power includes the right at any time and for
any reason deemed sufficient by it to terminate or curtail the benefits of this
Plan with regard to persons expecting to receive benefits in the future and/or
persons already receiving benefits at the time of such action. No modification
of the terms of this Plan shall be effective unless it is adopted or ratified by
the Board of Directors or the Compensation Committee of the Board of Directors.
No oral representation concerning the interpretation or effect of this Plan
shall be effective to amend the Plan. All of the power and authority granted to
the Company pursuant to this Section may also be exercised by the Benefits
Administration Committee of U.S. Bancorp, except the Benefits Administration
Committee may not amend the Plan in a manner that materially increases and
decreases the benefit of a senior executive officer of the Company (unless the
Board of Directors or the Compensation Committee explicitly delegate this
authority to the Benefits Administration Committee).
25. CLAIMS PROCEDURE. Effective for claims filed on and after January 1, 2009,
Section 12 of the Plan shall be amended to reads as follows:
12.1. Determinations. The Committee and the BAC shall make such determinations
as may be required from time to time in the administration of the Plan. The
Committee and BAC shall have the discretion, authority and responsibility to
interpret and construe this Plan and all relevant documents and information, and
to determine all factual and legal questions under the Plan, including, but not
limited to, the entitlement of all persons to benefits and the amounts of their
benefits. Their discretionary authority shall include all matters arising under
the Plan.
12.2. Claims and Review Procedure. Until modified by the BAC, the claims and
review procedure set forth in this Section shall be the mandatory claims and
review procedure for the resolution of disputes and disposition of claims filed
under the Plan. An application for benefits shall be considered as a claim for
the purposes of this Section.
     12.2.1. Initial Claim. An individual may, subject to any applicable
deadline, file with the BAC to be reviewed by the BAC’s designate (employees of
the Human Resources Department of the Company unless the BAC appoints a
different designate).

  (a)   If the claim is denied in whole or in part, the Human Resources
Department shall notify the claimant of the adverse benefit determination within
ninety (90) days after receipt of the claim.     (b)   The ninety (90)-day
period for making the claim determination may be extended for ninety (90) days
if the Human Resources Department determines that special circumstances require
an extension of time for determination of the claim, provided that the Human
Resources Department notifies the claimant, prior to the expiration of the
initial ninety (90)-day period, of the special circumstances requiring an
extension and the date by which a claim determination is expected to be made.

     12.2.2. Notice of Initial Adverse Determination. A notice of an adverse
determination shall be set forth in a manner calculated to be understood by the
claimant:

-20-



--------------------------------------------------------------------------------



 



  (a)   the specific reasons for the adverse determination;     (b)   references
to the specific provisions of the Plan (or other applicable Plan document) on
which the adverse determination is based;     (c)   a description of any
additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary; and     (d)   a
description of the claims review procedure, including the time limits applicable
to such procedure, and a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination on
review.

     12.2.3. Request for Review. Within sixty (60) days after receipt of an
initial adverse benefit determination notice, the claimant may file with the BAC
a written request for a review of the adverse determination and may, in
connection therewith submit written comments, documents, records, and other
information relating to the claim benefits. Any request for review of the
initial adverse determination not filed within sixty (60) days after receipt of
the initial adverse determination notice shall be untimely. With respect to a
request for review, the BAC may refer a claim to the Committee for review rather
than review by the BAC (in such a case references to the BAC in Sections 12.2.3,
12.2.4, and 12.2.5 shall be to the Committee).
     12.2.4. Claim on Review. If the claim, upon review, is denied in whole or
in part, the BAC shall notify the claimant of the adverse benefit determination
within sixty (60) days after receipt of such a request for review.

  (a)   The sixty (60)-day period for deciding the claim on review may be
extended for sixty (60) days if the BAC determines that special circumstances
require an extension of time for determination of the claim, provided that the
Committee notifies the claimant, prior to the expiration of the initial sixty
(60)-day period, of the special circumstances requiring an extension and the
date by which a claim determination is expected to be made.     (b)   In the
event that the time period is extended due to a claimant’s failure to submit
information necessary to decide a claim on review, the claimant shall have sixty
(60) days within which to provide the necessary information and the period for
making the claim determination on review shall be tolled from the date on which
the notification of the extension is sent to the claimant until the date on
which the claimant responds to the request for additional information or, if
earlier, the expiration of sixty (60) days.     (c)   The BAC’s review of a
denied claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

-21-



--------------------------------------------------------------------------------



 



     12.2.5. Notice of Adverse Determination for Claim on Review. A notice of an
adverse determination for a claim on review shall be set forth in a manner
calculated to be understood by the claimant:

  (a)   the specific reasons for the denial;     (b)   references to the
specific provisions of the Plan (or other applicable Plan document) on which the
adverse determination is based;     (c)   a statement that the claimant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the
claimant’s claim for benefits;     (d)   a statement describing any voluntary
appeal procedures offered by the Plan and the claimant’s right to obtain
information about such procedures; and     (d)   a statement of the claimant’s
right to bring an action under section 502(a) of ERISA.

12.3. Rules and Regulations.
     12.3.1. Adoption of Rules. Any rule not in conflict or at variance with the
provisions hereof may be adopted by the BAC.
     12.3.2. Specific Rules.

  (a)   No inquiry or question shall be deemed to be a claim or a request for a
review of a denied claim unless made in accordance with the established claim
procedures. The BAC may require that any claim for benefits and any request for
a review of a denied claim be filed on forms to be furnished by the BAC upon
request.     (b)   All decisions on claims and on requests for a review of
denied claims shall be made by the BAC unless delegated as provided for in the
Plan, in which case references to the BAC shall be treated as references to the
BAC’s delegate.     (c)   Claimants may be represented by a lawyer or other
representative at their own expense, but the BAC reserves the right to require
the claimant to furnish written authorization and establish reasonable
procedures for determining whether an individual has been authorized to act on
behalf of a claimant. A claimant’s representative shall be entitled to copies of
all notices given to the claimant.     (d)   The decision of the BAC on a claim
and on a request for a review of a denied claim may be provided to the claimant
in electronic form instead of in writing at the discretion of the BAC.

-22-



--------------------------------------------------------------------------------



 



  (e)   In connection with the review of a denied claim, the claimant or the
claimant’s representative shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claimant’s claim for benefits.     (f)   The time
period within which a benefit determination will be made shall begin to run at
the time a claim or request for review is filed in accordance with the claims
procedures, without regard to whether all the information necessary to make a
benefit determination accompanies the filing.     (g)   The claims and review
procedures shall be administered with appropriate safeguards so that benefit
claim determinations are made in accordance with governing plan documents and,
where appropriate, the plan provisions have been applied consistently with
respect to similarly situated claimants.     (h)   For the purpose of this
Section, a document, record, or other information shall be considered “relevant”
if such document, record, or other information: (i) was relied upon in making
the benefit determination; (ii) was submitted, considered, or generated in the
course of making the benefit determination, without regard to whether such
document, record, or other information was relied upon in making the benefit
determination; (iii) demonstrates compliance with the administration processes
and safeguards designed to ensure that the benefit claim determination was made
in accordance with governing plan documents and that, where appropriate, the
Plan provisions have been applied consistently with respect to similarly
situated claimants; and (iv) constitutes a statement of policy or guidance with
respect to the Plan concerning the denied treatment option or benefit for the
claimant’s diagnosis, without regard to whether such advice or statement was
relied upon in making the benefit determination.     (i)   The BAC may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

12.4. Deadline to File Claim. To be considered timely under the Plan’s claims
and review procedure, a claim must be filed with the BAC within one (1) year
after the claimant knew or reasonably should have known of the principal facts
upon which the claim is based.
12.5. Exhaustion of Administrative Remedies. The exhaustion of the claims and
review procedure is mandatory for resolving every claim and dispute arising
under the Plan. As to such claims and disputes:

  (a)   no claimant shall be permitted to commence any legal action to recover
Plan benefits or to enforce or clarify rights under the Plan under section 502
or section 510 of ERISA or under any other provision of law,

-23-



--------------------------------------------------------------------------------



 



      whether or not statutory, until the claims and review procedure set forth
herein have been exhausted in their entirety; and

  (b)   in any such legal action all explicit and all implicit determinations by
the Committee (including, but not limited to, determinations as to whether the
claim, or a request for a review of a denied claim, was timely filed) shall be
afforded the maximum deference permitted by law.

12.6. Deadline to File Legal Action. No legal action to recover Plan benefits or
to enforce or clarify rights under the Plan under section 502 or section 510 of
ERISA or under any other provision of law, whether or not statutory, may be
brought by any claimant on any matter pertaining to the Plan unless the legal
action is commenced in the proper forum before the earlier of: (i) thirty
(30) months after the claimant knew or reasonably should have known of the
principal facts on which the claim is based (to the extent the claim is based on
investment directions, the thirty (30) month period is shortened to nineteen
(19) months), or, (ii) six (6) months after the claimant has exhausted the
claims and review procedure.
12.7. Knowledge of Fact by Participant Imputed to Beneficiary. Knowledge of all
facts that a Participant knew or reasonably should have known shall be imputed
to every claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.
26. CHOICE OF LAW. Effective for claims filed on and after January 1, 2008,
Section 13.8 of the Plan shall be amended to reads as follows:
13.8. Choice of Law. Except to the extent that federal law is controlling, the
Plan shall be construed and enforced in accordance with the laws of the State of
Minnesota (except that the state law will be applied without regard to any
choice of law provisions). The Participant, the Participant’s Beneficiaries, and
any other person claiming a benefit shall only have recourse against the
Employer.
27. CHOICE OF VENUE. Effective for claims filed on and after January 1, 2008,
Section 13.9 of the Plan shall be amended to reads as follows:
13.9. Choice of Venue. Any claim or action brought with respect to this Plan
shall be brought in the Federal courts of the State of Minnesota.
28. SAVINGS CLAUSE. Save and except as expressly amended above, the Plan shall
continue in full force and effect.

-24-